Citation Nr: 1814436	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-37 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a heart condition, to include as due to exposure to herbicides (Agent Orange).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board video conference hearing.  A transcript of that hearing is associated with the claims file.


FINDING OF FACT

The Veteran's heart disability was not incurred during service or within one year of discharge from active duty, and the post-service diagnosis is not related to presumed exposure to Agent Orange.


CONCLUSION OF LAW

The criteria for service connection for a heart disability have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, such cardiovascular disease, which includes organic heart disease, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).  With respect to chronic diseases under 38 C.F.R. § 3.309(a), continuity of symptomatology alone can be sufficient to establish service connection.  Walker.

In addition if a veteran was exposed to an herbicide agent during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, certain diseases, including ischemic heart disease, shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113 and 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309 (e). 

Even if service connection is not warranted under one of the presumptive regulations, this does not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to herbicide exposure.  Brock v. Brown, 10 Vet. App. 155 (1997).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  

"Reasonable doubt" is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that he developed a heart disability as a result to exposure to Agent Orange while serving in the Republic of Vietnam during the Vietnam War.  In recent statements and at the September 2016 Board hearing, the Veteran asserted that his currently diagnosed heart condition is the result of scarring tissue in his chest caused by an infection that developed when he was treated for pneumonia in service.  

At the outset, the Board notes that the Veteran's personnel records show that he served in the Republic of Vietnam during the Vietnam War, and he was awarded the Combat Infantry Badge.  Therefore, exposure to Agent Orange in service is conceded.  38 U.S.C. § 1113; 38 C.F.R. § 3.307 (d).

This matter arises from VA's special review of the Veteran's claims file in accordance with Nehmer v. U. S. Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal. May 17, 1991).  In April 2011, the RO sent the Veteran a letter alerting him that his case was identified as a "potential Nehmer class-member case" based on the addition of ischemic heart disease to the list of diseases presumptively associated with exposure to certain herbicide agents used in Vietnam.

The Veteran has been diagnosed with valvular heart disease, which is not a disease that is presumptively linked to herbicide exposure.  In this regard, on VA examination in August 2014, the VA examiner noted that the Veteran was diagnosed with valvular heart disease in 2006, which was different from "ischemic heart disease" (the presumptive disability), and indicated that a review of the evidence failed to show a diagnosis or treatment for ischemic heart disease.  The examiner reported that there was no evidence in the medical literature that associated valvular heart disease with Agent Orange exposure, and as such, valvular heart disease was not a presumptive Agent Orange condition.  Notably, none of the Veteran's treating physicians have diagnosed ischemic heart disease.  

As noted above, however, this does not preclude a claimant from establishing service connection with proof of direct causation.  See Combee, supra; 38 C.F.R. §§ 3.307 (d); 38 C.F.R. § 3.309 (e).

The service treatment records contain no complaints, history or findings consistent with a heart disorder.  The service treatment records also fail to document treatment scarring of the lungs or heart due to an infection that developed when he was treated for pneumonia.  In fact, there is no evidence of treatment for pneumonia in service.   

After service, VA treatment records document treatment for possible pneumonia in 2003.  This was many years after service and cannot provide a basis for granting service connection. 

Chest x-rays at that time were unremarkable.  In December 2007 he was seen for chest pain and admitted to rule out myocardial infarction.  An echocardiography laboratory in November 2006 revealed mild aortic insufficiency.  He was diagnosed with valvular heart in 2006.  In December 2006 the Veteran was seen for complaints of wheezing, coughing and upper back pain.  A chest x-ray revealed scarring lingular segment on the left upper load, otherwise the lungs and heart were unremarkable.  Imaging studies in January 2008 revealed no evidence of pulmonary vascular congestion or pleural effusion.  In a June 2011 Ischemic Heart Disease Disability Benefits Questionnaire the Veteran's private physician noted diagnoses of hypertension, hyperlipidemia, and gout.  It was also noted that a diagnostic exercise test conducted in 1999 was negative.  

On VA examination in August 2014, the Veteran denied a history of treatment for cardiac problems in service and indicated that he was initially seen for heart problems six or seven years prior to the examination.  The Veteran felt the condition could be due to Agent Orange exposure.  The VA examiner noted that the Veteran was diagnosed with valvular heart disease in 2006, and found no connection between the Veteran's disability and presumed in-service exposure to Agent Orange.  

In reviewing the evidence of record, there is no evidence to grant service connection for a heart disability.  First, as the evidence does not show that a heart disability first manifested in service, or within the first year of separation from service, the Veteran is not entitled to a grant of service connection pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a), for chronic disease present to a compensable degree within the first post-service year.  Accordingly, competent evidence linking the current heart disability to service is needed to substantiate the claim. 

As for service connection for heart disease, initially noted many years after service, and service, there is no competent medical evidence that supports the claim.  As noted, none of the post-service evidence relates the Veteran's post-service diagnosis of heart disability to his military service, including his presumed exposure to herbicides in Vietnam, or claimed scarring for alleged treatment for pneumonia in service.  Moreover, the only probative evidence of record weighs against the claim and there is no competent medical evidence that supports the claim.  Therefore, service connection is not warranted under the provisions of 38 C.F.R. § 3.303 (d).

To the extent the Veteran believes that his current heart condition is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, diagnosing and determining the etiology of a heart disorder requires medical testing and expertise, and is not based on observable facts or symptoms.  Moreover, the Veteran has not reported a contemporaneous diagnosis of a heart condition during service.  Accordingly, his opinion as to the diagnosis or etiology of his heart disease is not competent medical evidence. 

For the reasons set forth above, the Board finds that the preponderance of the probative and persuasive evidence is against a finding that the Veteran's heart disability is related to service, to include exposure to Agent Orange.  Moreover, heart disease was not shown in service or within one year following discharge from service.  Thus, the provisions regarding continuity are not for application.  See Walker, 708 F.3d at 1340.

Ultimately, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C. § 5107 (a) (West 2012).  However, no competent opinion supporting the claim on any theory of entitlement has been provided.  Thus, for all the foregoing reasons, the claim for service connection for heart disease is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b) (West 2012); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56  

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

ORDER

Entitlement to service connection for a heart condition, to include as due to exposure to Agent Orange, is denied.   


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


